At a subsequent day in the same Term, the Court, by Tenney J. remarked that the provisions of the statute of 1835, c. 149, respecting notice, appeared to have been complied with by the plaintiffs. The notice wras put into the postoffice in Athens, and arrived at Brownfield. The statute does not require that the town sending the notice should pay the postage of the letter. It is not necessary, that the postage on notices in relation to bills of exchange and promissory notes should be paid by the parties sending them. And the legislature might think it the most convenient to leave the postage to be paid by the town to which the notice was sent.
The notice had gone beyond the control of the plaintiffs, and had probably been destroyed, without their fault. The parol evidence was rightly admitted.

The nonsuit must be taken off" and the defendants be defaulted.